Appeal by the Industrial Commissioner from two decisions of the Unemployment Insurance Appeal Board which. affirmed decisions to the effect that claimants were entitled to unemployment insurance benefits based on total unemployment on December 25, 1946, and January 1, 1947, although claimants under the terms of a labor agreement were ■ entitled to be paid for those holidays despite the fact that ordinarily they performed no services for the employer. In these eases it so happened that these holidays came in a layoff period which began December 21, 1946, and was to end January 6, 1947. Claimants urge that they were totally unemployed between such dates irrespective of the fact that they received pay for Christmas and New Years. The language of the present statute sustains their claim. Formerly total unemployment was defined as lack of employment and "total lack of all compensation”. (Labor Law, former § 502, subd. 10.) Under the present definition the lack of compensation has been eliminated as an element of unemployment. (Labor Law, § 522.) Decisions of the Unemployment Insurance Appeal Board affirmed, without costs. Hill, P. J., Heffernan, Foster and Russell, JJ., concur,; Brewster, J., taking no part.